746 N.W.2d 80 (2008)
Matthew Joseph CREHAN, Plaintiff/Counter Defendant-Appellant,
v.
David E. BANCROFT and Roger Nielsen, Defendants/Counter Plaintiffs/Third Party Plaintiffs-Appellees and
Oceana Shores Property Owners Association, Third Party Defendant-Not Participating.
Docket No. 135518. COA No. 268027.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the September 6, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.